DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 12/23/2020. Claim 1 was canceled before. Claims 2-21 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
Applicant argues, pages 7-8 of the remarks, “Talagala does not disclose ‘in response to [determining/a determination] that a second portion of the write data corresponding to the file is associated with existing data chunks:’ ‘[determining/determine] that the existing data chunks are stored in an upper tier of storage;’ and ‘in response to [determining/the determination] that the existing data chunks are stored in the upper tier of storage, [writing/write] the second portion of the write data corresponding to the file to the upper tier of storage or a lower tier of storage based on the incoming access pattern.’”
The Examiner respectfully disagrees and submits that the combination of Talagala and Eleftheriou teaches the above mentioned claim limitations.
Talagala teaches “in response to [determining/a determination] that a second portion of the write data corresponding to the file is associated with existing data chunks:” “[determining/determine] that the existing data chunks are stored in an upper tier of storage;” as required by amended independent claim 2 and similarly required by amended independent claims 12 and 20.

Furthermore, Talagala teaches a tiered storage system. FIG. 1D of Talagala illustrates a storage module 120 including storage medium 140. The write buffer 164, the read buffer 167, and the storage medium 140 together forms a tiered storage as would be understood by those of ordinary skill in the art, paras 0056, 0061, and 0064 of Talagala. The write buffer 164 (mapped to an upper tier of storage) may be configured to buffer data for storage on the storage medium 140, para 0061 and FIG. 1D of Talagala. 
Eleftheriou teaches “in response to [determining/the determination] that the existing data chunks are stored in the upper tier of storage, [writing/write] the second portion of the write data corresponding to the file to the upper tier of storage or a lower tier of storage based on the incoming access pattern.”
For example, Eleftheriou teaches that by virtue of the nature of the internal SSD management operations, the identification of relatively static data is adaptive to overall data access patterns in the solid-state memory, in particular the total amount of data being stored and the comparative update frequency of different data. Relatively static data may be migrated out of the solid-state memory, para 0022 of Eleftheriou. Moreover, referring to FIG. 4 of Eleftheriou, a determination is made at step 35 in FIG. 4, para 0039. If the determination is that the write data is sequential, then the write data is written to pages of hard disk drive. On the other hand, if the determination is that the 
In view of the foregoing remarks, independent claims 2, 12, and 20 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10, 12-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Talagala et al. US 2015/0242309 (“Talagala”) in view of Eleftheriou et al. US 2012/0166749 (“Eleftheriou”).
As per independent claim 2, Talagala teaches A method (Methods for managing storage compression operations are disclosed, para 0024), comprising:
receiving a request to write data corresponding to a file (A client 306 issues a request to write a page 232C of a file 334C, para 0105 and FIG. 3B);
determining whether the write data corresponding to the file is associated with existing data chunks (In response to the write request, a file allocation module 352 may determine whether a corresponding file 334C has been created, para 0105 and FIG. 3B. As illustrated in FIG. 3A, a reservation entry may associate LIDs 1024-1055 with the file 334C, para 0104 and FIG. 3A. LIDs are “logical identifiers” that 
in response to determining that a first portion of the write data corresponding to the file is not associated with existing data chunks, creating a first set of one or more data chunks (If the file 334C is not created, then the file allocation module 352 may issue a request to create the file 334C, para 0105 and FIG. 3B. As illustrated in FIG. 3A, a reservation entry may associate LIDs 1024-1055 with the file 334C, para 0104 and FIG. 3A. LIDs are “logical identifiers” that represent and/or correspond to storage units 145, para 0041 and FIG. 1A. Storage unit 145 refers to a quantum of data storage and may be block and/or sector, para 0039);
writing the first portion of the write data corresponding to the file to the one or more created data chunks (The file allocation module 352 may write compressed data to the file 334C by issuing a file write request to a storage module 120, para 0106 and FIG. 3B); 
in response to determining that a second portion of the write data corresponding to the file is associated with existing data chunks (FIG. 3B depicts operations to write compressed data to a page 232 of the client 306. A determination is made as to whether the file 334C has been created. If the file 334C has been created, then compressed data CDA 341A is written to the file, paras 0105-0106 and FIG. 3B): determining that the existing data chunks are stored in an upper tier of storage (FIG. 1D illustrates a storage module 120 including storage medium 140. The write buffer 164, the read buffer 167, and the storage medium 140 together forms a tiered storage as would be understood by those of ordinary skill in the art, paras 0056, 0061, 
Talagala discloses all of the claimed limitations from above, but does not explicitly teach “based on an incoming access pattern” and “in response to determining that the existing data chunks are stored in the upper tier of storage, writing the second portion of the write data corresponding to the file to the upper tier of storage or a lower tier of storage based on the incoming access pattern”.
However, in an analogous art in the same field of endeavor, Eleftheriou teaches based on an incoming access pattern (A determination is made at step 35 in FIG. 4, para 0039. If the determination is that the write data is sequential, then the write data is written to pages of hard disk drive. On the other hand, if the determination is that the write data is non-sequential, then the write data is written to pages of flash memory, para 0039 and FIG. 4);
in response to determining that the existing data chunks are stored in the upper tier of storage (By virtue of the nature of the internal SSD management operations, the identification of relatively static data is adaptive to overall data access patterns in the solid-state memory, in particular the total amount of data being stored and the comparative update frequency of different data. Relatively static data may be migrated out of the solid-state memory, para 0022), writing the second portion of the write data corresponding to the file to the upper tier of storage or a lower tier of storage based on the incoming access pattern (A determination is made at step 35 in FIG. 4, para 0039. If the determination is that the write data is sequential, then the write data is written to pages of hard disk drive. On the other hand, if the determination 
Given the teaching of Eleftheriou, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Talagala with “based on an incoming access pattern” and “in response to determining that the existing data chunks are stored in the upper tier of storage, writing the second portion of the write data corresponding to the file to the upper tier of storage or a lower tier of storage based on the incoming access pattern”. The motivation would be that tiered storage is cost-effective and performance trade-offs may be made in a tiered storage, para 0009 of Eleftheriou.
As per dependent claim 3, Talagala in combination with Eleftheriou discloses the method of claim 2. Talagala may not explicitly disclose, but Eleftheriou teaches wherein the incoming access pattern is random (The write data may be determined to be non-sequential, para 0039 and FIG. 4).
The same motivation that was utilized for combining Talagala and Eleftheriou as set forth in claim 2 is equally applicable to claim 3.
As per dependent claim 4, Talagala in combination with Eleftheriou discloses the method of claim 3. Talagala may not explicitly disclose, but Eleftheriou teaches wherein the first set of the one or more data chunks are created on the lower tier of storage (If the determination is that the write data is non-sequential, then the write data is written to pages of flash memory, para 0039 and FIG. 4).
The same motivation that was utilized for combining Talagala and Eleftheriou as set forth in claim 3 is equally applicable to claim 4.
wherein the incoming access pattern is sequential (The write data may be determined to be sequential, para 0039 and FIG. 4).
The same motivation that was utilized for combining Talagala and Eleftheriou as set forth in claim 2 is equally applicable to claim 5.
As per dependent claim 6, Talagala in combination with Eleftheriou discloses the method of claim 5. Talagala may not explicitly disclose, but Eleftheriou teaches wherein the first set of the one or more data chunks are created on the upper tier of storage (If the determination is that the write data is sequential, then the write data is written to pages of hard disk drive, para 0039 and FIG. 4).
The same motivation that was utilized for combining Talagala and Eleftheriou as set forth in claim 5 is equally applicable to claim 6.
As per dependent claim 7, Talagala in combination with Eleftheriou discloses the method of claim 2. Talagala teaches wherein in response to determining that a second portion of the write data corresponding to the file is associated with existing data chunks, writing the second portion of the write data corresponding to the file based on whether one or more overriding conditions exist (FIG. 3B depicts operations to write compressed data to a page 232 of the client 306. A determination is made as to whether the file 334C has been created. If the file 334C has been created, then compressed data CDA 341A is written to the file, paras 0105-0106 and FIG. 3B).
wherein the one or more overriding conditions include whether the existing data chunks correspond to a compressed group of data chunks (FIG. 3B depicts operations to write compressed data to a page 232 of the client 306. A determination is made as whether the file 334C has been created. If the file 334C has been created, then compressed data CDA 341A is written to the file, paras 0105-0106 and FIG. 3B). 
As per dependent claim 10, Talagala in combination with Eleftheriou discloses the method of claim 7. Talagala teaches wherein the one or more overriding conditions include whether the existing data chunks are deduplicated (Data compression may include data de-duplication, para 0024).
As per claims 12-16 and 18, these claims are respectively rejected based on arguments provided above for similar rejected claims 2, 4, 6-8, and 10. For computer program product on a non-transitory computer readable storage medium, see para 0038 of Talagala.
As per claims 20-21, these claims are respectively rejected based on arguments provided above for similar rejected claims 2 and 7. For processor and memory see FIG. 1A of Talagala.
 Claims 9, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Talagala in view of Eleftheriou and in further view of Wallace et al. US 9,514,146 (“Wallace”).
As per dependent claim 9, Talagala in combination with Eleftheriou discloses the method of claim 7. Talagala and Eleftheriou may not explicitly disclose, but Wallace wherein in the event the existing data chunks correspond to a compressed group of data chunks, the second portion of the write data corresponding to the file is written to the upper tier of storage (Online data compression is performed, col 18 line 57. When sufficient data is collected for compression, compression is performed and the data is written to longer term storage (e.g., HDD or flash), col 19 lines 1-3).
Given the teaching of Wallace, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Talagala and Eleftheriou with “wherein in the event the existing data chunks correspond to a compressed group of data chunks, the second portion of the write data corresponding to the file is written to an upper tier of storage”. The motivation would be that compression enables representation of data with fewer bits, col 1 lines 30-33 of Wallace.
As per dependent claim 11, Talagala in combination with Eleftheriou discloses the method of claim 7. Talagala and Eleftheriou may not explicitly disclose, but Wallace teaches wherein in the event the existing data chunks are deduplicated, the second portion of the write data corresponding to the file is written to the lower tier of storage (FIG. 24 illustrates a deduplication storage system 2400, col 25 lines  7-8. Storage system 2400 includes a deduplication engine 2401 interfacing one or more clients 2414 with one or more storage units 2410 storing metadata and data objects, col 25 lines 27-30. One of storage units 2410 operates as active storage to receive and store external or fresh user data from a client while another of storage units 2410 may perform archiving operation, col 25 lines 42-49). 

As per dependent claims 17 and 19, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 9 and 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132